Case 1:18-cr-00317-DLC Document 64 Filed 09/23/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
i8cr317 (DLC)

-y-
BRANDON GARDNER,

Defendant.

TCR per

' eu? PITT
ea RH Ra,

see ee
remrenieure ntsntsreipeensanin . mee
Poet det : $

 

DENISE COTE, District Judge:

 

 

On September 10, 2020, this Court granted defense counsel’ s
request for additional time to confer with the defendant about
his preference between an in person and videoconferencing
proceeding. The Order required defense counsel to file a letter
informing the Court of the defendant’s preference by 9:00 a.m.
on September 18. To date, defense counsel has not filed the
letter. Accordingly, it is hereby

ORDERED that the October 2 conference is adjourned to
Friday, October 9 at 12:00 p.m. and shall proceed remotely using
the CourtCall platform. Defense counsel is reminded that he
will be given an opportunity to speak with the defendant by
telephone for fifteen minutes before the proceeding begins
(i.e., at 11:45 a.m.}.

To optimize the quality of the video feed, only the Court,
the defendant, defense counsel, and counsel for the Government

will appear by video for the proceeding; all others will

 
Case 1:18-cr-00317-DLC Document 64 Filed 09/23/20 Page 2 of 4

participate by telephone. Due to the limited capacity of the
CourtCall system, only one counsel per party may participate.
Co-counsel, members of the press, and the public may access the
audio feed of the conference by calling 855-268-7844 and using
access code 32091812# and PIN 9921299#.

In advance of the conference, Chambers will email the
parties with further information on how to access the
conference. Those participating by video will be provided a
link to be pasted into their browser. The link is non
transferrable and can be used by only one person; further, it
should be used only at the time of the conference because using
it earlier could result in disruptions to other proceedings.

To optimize use of the CourtCall technology, all those
participating by video should:

1. Use the most recent version of Firefox, Chrome, or
Safari as the web browser. Do not use Internet
Explorer.

?. Use hard-wired internet or Wifi. If using WiFi, the
device should be positioned as close to the Wi-Fi router
as possible to ensure a strong signal. (Weak signals

may cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router
during the conference.

Further, all participants must identify themselves every time
they speak, spell any proper names for the court reporter, and
take care not to interrupt or speak over one another. Finally,

all of those accessing the conference — whether in listen-only

 

 
Case 1:18-cr-00317-DLC Document 64 Filed 09/23/20 Page 3 of 4

mode or otherwise ~ are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

If CourtCail does not work well enough and the Court
decides to transition to its teleconference line, counsel should
call 888-363-4749 and use access code 4324948#. (Members of the
press and public may cali the same number, but will not be
permitted to speak during the conference.) In that event, and
in accordance with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at

https: //www.nysd.uscourts.gov/sites/default/files/practice docum

 

ents/DLCS20Cote$20COVID-19%20Kmergency$20Practices$20-

 

$20May%2013%2C%202020.pdf, counsel should adhere to the

 

following rules and guidelines during the hearing:

1. Each party should designate a single lawyer to speak on
its behalf (including when noting the appearances of
other counsel on the telephone).

2, Counsel should use a landline whenever possible, should
use a headset instead of a speakerphone, and must mute
themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use
voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same
time.

3. To facilitate an orderly teleconference and the creation
of an accurate transcript, counsel are required to
identify themselves every time they speak. Counsel
should spell any proper names for the court reporter.
Counsel should also take special care not to interrupt or
speak over one another.

4, If there is a beep or chime indicating that a new caller
has joined while counsel is speaking, counsel should
pause to allow the Court to ascertain the identity of the

 

 
Case 1:18-cr-00317-DLC Document 64 Filed 09/23/20 Page 4 of 4

new participant and confirm that the court reporter has
not been dropped from the call.

Dated: New York, New York
September 23, 20200

Mis bi

VIDENISE COTE
United fBtates District Judge

 
